DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubouchi et al. (US 7,575,148B2) (hereafter Kubouchi).
With respect to claim 1, Kubouchi teaches a device (figures 4-23) for performing a method for producing a lamination pack, the method comprising cutting laminations from an electric strip or electric sheet; placing the laminations on top of each other to form a lamination stack; connecting the laminations by material fusion to each other by: locally plasticizing a material of the laminations in an edge region of the laminations by generating friction heat by at least one tool; mixing the locally plasticized material, at least of the laminations that are neighboring each other, with the at least one tool; and allowing the plasticized material to cool and fuse the laminations in the edge region to form the lamination pack (please note that the claimed method does not positively limit the structure of the claimed apparatus); the device comprising: at least one punch press and/or at least one receptacle for one or a plurality of lamination stacks (the punching process described by Kubouchi intrinsically requires at least on punch) (column 10, lines 1-6 and 13-20; column 13, lines 47-54; column 17, lines 34-36; and column 20, lines 24-33); at least one welding tool (stir rod 20), wherein the at least one welding tool is configured to be rotatably driven about an axis of the at least one welding tool and configured to move transverse to the axis of rotation (figures; and column 10, line 21-column 11, line 45).
With respect to claim 2, Kubouchi teaches wherein the at least one welding tool comprises an exterior head (upper body of stir rod 20) rotatably driven about the axis of rotation (figures).
With respect to claim 3, Kubouchi teaches wherein the at least one welding tool further comprises a center head (probe) accommodated in the exterior head, wherein the center head is connected fixedly or freely rotatable with the exterior head (figures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 5,695,591) (hereafter Hamada) in view of Kubouchi et al. (US 7,575,148B2) (hereafter Kubouchi).
With respect to claim 1, Hamada teaches a device (figures 4-23) for performing a method for producing a lamination pack, the method comprising cutting laminations from an electric strip or electric sheet; placing the laminations on top of each other to form a lamination stack; connecting the laminations by material fusion to each other by: locally plasticizing a material of the laminations in an edge region of the laminations by generating friction heat by at least one tool; mixing the locally plasticized material, at least of the laminations that are neighboring each other, with the at least one tool; and allowing the plasticized material to cool and fuse the laminations in the edge region to form the lamination pack (please note that the claimed method does not positively limit the structure of the claimed apparatus); the device comprising: at least one punch press (1) and/or at least one receptacle (3) for one or a plurality of lamination stacks (7); at least one welding tool (4a, 4b).
With respect to claim 1, Hamada does not teach wherein the at least one welding tool is configured to be rotatably driven about an axis of the at least one welding tool and configured to move transverse to the axis of rotation.
However, Kubouchi wherein the at least one welding tool (stir rod 20) is configured to be rotatably driven about an axis of the at least one welding tool and configured to move transverse to the axis of rotation (figure 1; and column 10, line 21-column 11, line 45)
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the friction stir welding too of Kubouchi for the laser weld of Hmada in order to form a high strength solid-state weldment.

Claim(s) 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubouchi as applied to claim 1 above, and further in view of Kumagai et al. (US 2015/0183053A1) (hereafter Kumagai).
With respect to claim 2, Kumagai also teaches wherein the at least one welding tool comprises an exterior head (12) rotatably driven about the axis of rotation (figures).
With respect to claim 3, Kumagai also teaches wherein the at least one welding tool further comprises a center head (14) accommodated in the exterior head, wherein the center head is connected fixedly or freely rotatable with the exterior head (figures).
With respect to claim 4, Kumagai teaches wherein the center head is adjustable relative to the exterior head in an axial direction of the exterior head (figures 2a-3c).
With respect to claim 7, Kumagai teaches wherein the exterior head and the center head are coaxially positioned relative to each other (figures 2a-3c).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the movable center head of Kumagai in the apparatus of Kubouchi in order to control the flow of plasticized material during welding.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubouchi and Kumagai as applied to claims 1 and 3 above, and further in view of Hanlon et al. (US 20100147925A1) (hereafter Hanlon).
With respect to claims 5-6, Kubouchi and Kumagai do not teach wherein the center head is adjustable relative to the exterior head by a spindle drive; and wherein the center head is rotatable by the spindle drive.
However, Hanlon teaches wherein the center head is adjustable relative to the exterior head by a spindle drive (figure 1; and paragraphs 23-24); and wherein the center head is rotatable by the spindle drive (figure 1; and paragraphs 16, 19-21, and 24).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the spindle drive(s) of Hanlon in the collective apparatus of Kubouchi and Kumagai in order to accurately control movement of the exterior and center heads.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735